The opinion of the court was delivered by
Redfield, J.
The defendant’s counsel, Batchelder, believing that the notice for taking certain depositions was insufficient in that it did not allow sufficient time for counsel to consult his client, who resided without this State, employed one Hall, an attorney in Massachusetts, to appear solely for making protest against proceeding to take said depositions. He did appear, and made known the limited character of his employment, and stated the grounds of his protest. Being overruled, he cross-examined the deponents. We think the plaintiff was bound to take notice that Hall appeared only in a special and limited character. Yet we regard the notice against which he protested, under all the circumstances, as legally sufficient. But the depositions of Litchfield and Briggs were taken without notice to any one save a verbal notice to Hall, at the time they were taken, by the magistrate writing the depositions. We think these depositions were taken without any legal notice. Both cases for this reason are reversed and remanded.